DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, new claims 40 - 58 in the reply filed on April 7, 2022 is acknowledged.  The traversal is on the grounds that the prior art does not teach the claimed polypeptide sequence thus unity of invention exists.  This is not found persuasive because as evidenced by the rejections below the groups do not contain a special technical feature which contributes over the prior art.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 40 – 59 are pending per applicant’s amendment filed 04.07.2022; claim 59 is withdrawn as being drawn to a non elected invention; claims 40 – 58 have been considered on the merits.  

Pursuant to the procedures set forth in the Official Gazette notice dated March 26, 1996 (1184 O.G. 86), claims directed to the process of making or using the patentable product, previously withdrawn from consideration as a result of a restriction requirement are subject to being rejoined if they include all the limitations of the allowable product.
In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. A withdrawn claim that does not require all the limitations of an allowable claim will not be rejoined. Furthermore, where restriction was required between a product and a process of making and/or using the product, and the product invention was elected and subsequently found allowable, all claims to a nonelected process invention must depend from or otherwise require all the limitations of an allowable claim for the claims directed to that process invention to be eligible for rejoinder. See MPEP § 821.04(b). In order to retain the right to rejoinder, applicant is advised that the claims to the nonelected invention(s) should be amended during prosecution to require the limitations of the elected invention. Failure to do so may result in a loss of the right to rejoinder.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 23, 2019 and January 15, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40 – 48, 50 – 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 and its dependents are drawn to an animal feed however are rendered vague and indefinite for reciting “plant-based material” as the phrase is not adequately defined by the claim language or specification.
Claim 48 is indefinite for reciting parenthesis in lines 4 and 5 because it is unclear whether the limitations in parenthesis are part of the claimed invention. 
Claim 50 is rendered indefinite because the claim appears to change the base claim rather than further define the base claim on which it depends.  Applicant may insert “further” before the recitation of “comprising” to overcome this rejection.
In claim 55, line 1, a “.” is improperly included after the recitation of “enzymes”.
Claim 58 is rendered indefinite because the claim appears to change the base claim rather than further define the base claim on which it depends.  To overcome this rejection, Applicant may insert “further” before the recitation of “comprising”; or alternatively, replace “comprising” with “wherein the plant based material comprises”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 40 – 58 are rejected under 35 U.S.C. 103 as being unpatentable over Schnorr et al. (US 2014/0325711).
Regarding claims 40 – 44, Schnorr teaches animal feed compositions comprising plant materials (0321 – 0323) and 0.01 – 200 mg enzyme per kg feed (0324) wherein the enzyme is a lysozyme (a polypeptide with lysozyme activity) (0309). Although Schnorr does not teach the lysozyme has 80% identity to SEQ ID 3, Schnorr does teach the lysozyme can be obtained from Penicillium species (0179-0181). In following the teachings of Schnorr, one of ordinary skill in the art would have been motivated to look to Penicillium species as a source for functionally equivalent lysozymes, being identified in a finite number of predictable solutions. Since SEQ ID 3 is isolated from P. simplicissimum (per specification p.5) and has the same lysozyme activity, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to substitute these lysozymes for those of Schnorr with a reasonable expectation for successfully obtaining an effective animal feed.
Regarding claim 45 - 47, Schnorr teaches the polypeptides may be variants with lysozyme activity, comprising amino acid substitutions, insertions, deletions, or combinations thereof (0085); include amino terminal (N-terminal) or carboxyl terminal (C-terminal) polyhistidine tags (0135); or fragments having lysozyme activity (0111, claim 30).
Regarding claims 48 – 54 and 58, Schnorr teaches the animal feed compositions may include 0-80% maize; and/or 0-80% sorghum; and/or 0-70% wheat; and/or 0-70% Barley; and/or 0-30% oats; and/or 0-40% soybean meal; and/or 0-25% fish meal; and/or 0-25% meat and bone meal; and/or 0-20% whey (0323). 
Regarding claim 55, the animal feed may further include additional enzymes such as phytase, xylanase, galactanase, alpha-galactosidase, protease, phospholipase A1, A2, C, D, amylase, alpha amylase, beta amylase (0315-0316, claim 40).
Regarding claim 56, the animal feed is pelleted, or a granule (0324).
Regarding claim 57, the animal feed may include vitamins, minerals (0319), rosemary (phytogenic per specification p.123) (0314).
Thus, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of evidence to the contrary.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915. The examiner can normally be reached Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699